Citation Nr: 1220959	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of right knee post-arthroscopy for the period prior to February 9, 2007.

2.  Entitlement to a rating higher than 10 percent for residuals of right knee post-arthroscopy for the period beginning on February 9, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, awarded a compensable rating of 10 percent, and the Veteran perfected an appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  The RO in Montgomery, Alabama, certified the appeal to the Board and exercises jurisdiction over the claims file.

The January 2007 rating decision denied entitlement to service connection for a left knee disorder, which the Veteran also appealed.  Following receipt of the statement of the case (SOC), however, the Veteran indicated on his substantive appeal (VA Form 9) that he perfected his appeal only as to the increased rating claim.  Hence, the service connection claim is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 20.200 and 20.202 (2011).

The issue of entitlement to a rating higher than 10 percent for residuals of right knee post-arthroscopy for the period beginning on June 8, 2008, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of the right knee postoperative status for the period prior to February 9, 2007, result in no more than slight subluxation.

2.  Residuals of the right knee postoperative status for the period prior to February 9, 2007, include degenerative joint disease (DJD) and result in no more than mild, painful limitation of motion (LOM).
 
CONCLUSIONS OF LAW

1.  For the period prior to February 9, 2007, the requirements for a separate 10 percent rating, and no higher, for residuals of the postoperative right knee, with subluxation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6-7, 4.71a, DC 5257 (2011).

2.  For the period prior to February 9, 2007, the requirements for an evaluation higher than 10 percent for residuals of the postoperative right knee, with DJD and limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5003-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c). There is no assertion by the Veteran or his representative that there is additional evidence in need of development.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
Analysis

Service treatment records note the Veteran underwent arthroscopic surgery of the right knee medial meniscus during his active service.  An April 1982 rating decision granted service connection for the residuals and assigned an initial noncompensable rating under DC 5257, effective in November 1981.  VA received the Veteran's current claim for an increased rating in August 2006.

The December 2006 VA examination report reflects the examiner reviewed the claims file, as he specifically noted the extensive medical history of the Veteran's right knee and the Veteran's private treatment records.  The Veteran reported that, as of 2003, over-the-counter pain relievers ceased to be effective at providing relief for his constant pain, and his private physician, Dr. A, prescribed non-steroidal anti-inflammatory drugs for pain relief.  The Veteran reported further that his medical providers told him he had bone-on-bone changes in the right knee, and he would require a total right knee replacement at some time in the future.  The Veteran related that, because his right knee pain is constant, flare-ups are not an issue, and he did not use an assistive device for ambulation.  He reported further that, while he was able to perform all of the demands of his job with the Federal Aviation Administration, he did so at the expense of considerable knee pain.

The examiner observed the Veteran to get in and out of a chair with minimal difficulty, and he also got on and off of the examination table with minimal difficulty.  The Veteran walked with a mildly antalgic gait.  Physical examination of the right knee revealed a short medial parapatellar surgical scar on the anterior aspect.  Otherwise, the right knee was symmetric with the left, as there was a five degree varum and mild prominence of the medial femoral condyle of each knee that suggested degenerative changes.  There was no patellar compression pain or effusion.  ROM was 0 to 120 degrees.  There was no positive McMurray's sign, as all ligaments were intact.  X-rays revealed degenerative joint disease (DJD) bilaterally, right worse than left.  The examiner diagnosed right medial meniscus tear, status post-medial meniscectomy, and DJD.

As noted in the Introduction, the January 2007 rating decision awarded a compensable rating of 10 percent.  The reasons and bases discussion of both the rating decision and the SOC indicate the RO awarded the 10 percent rating for the right knee pain on ROM.  Further, the RO indicated DC 5261-5260 as the DC under which the rating was assigned.  See 38 C.F.R. § 4.27 (A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation).  Normal ROM of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Knee flexion of 0 to 60 degrees warrants a noncompensable rating; to 45 degrees, 10 percent; and, to 30 degrees, 20 percent.  38 C.F.R. § 4.71a, DC 5260.  Knee extension limited to 5 degrees warrants a noncompensable rating; to 10 degrees, 10 percent; and, to 15 degrees, 20 percent.  38 C.F.R. § 4.71a, DC 5261.

As noted earlier, the Veteran's right knee disability was initially rated under DC 5257, which evaluates recurrent subluxation and lateral instability.  See 38 C.F.R. § 4.71a.  Under those criteria, slight recurrent subluxation or lateral instability warrants a 10 percent rating; moderate symptoms, 20 percent; and, severe, 30 percent.  38 C.F.R. § 4.71a, DC 5257.  Evaluations under DC 5257 are not based on LOM.  Consequently, the General Counsel, VA, has interpreted the rating criteria to allow separate evaluations for knee disability that manifest LOM and non-LOM symptomatology where supported by the findings on examination.  See VAOPGCPREC No. 9-98 (September 8, 1998) and VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997) (Separate ratings for disabilities rated on the basis of limitation of motion, to include arthritis, and instability are appropriate where indicated by clinical findings.).

The December 2006 examination report, however, notes the objective findings on clinical examination revealed right knee ROM of 0 to 120 degrees, which is noncompensable.  Thus, the RO allowed the compensable rating for the Veteran's painful motion due to the diagnosed DJD residual of the right meniscectomy.  See 38 C.F.R. § 4.59; see also 38 C.F.R. § 4.71a, DC 5003.  Except for his pain, the LOM would not have warranted a compensable rating.  In light of the exhibited limitation of function and the lack of significant abnormality, loss of strength, weakness, fatigability or other signs and symptoms, a higher evaluation is not warranted for DJD and the noncompensable limitation of motion.  

The x-ray examination report of the x-rays taken at the 2006 examination reflect mild medial subluxation of the distal femur on the tibia.  Dr. A also noted that a 2008 x-ray showed the subluxation.  In light of this fact, the Board finds the preponderance of the evidence shows the Veteran's right knee also met the criteria for a 10 percent rating for the right knee mild subluxation as of the December 2006 examination.  38 C.F.R. §§ 4.2-4.7, 4.71a, DC 5257.

The Board finds higher ratings were not met or approximated for the following reasons: 1) As noted, the right knee LOM on flexion is noncompensable under the rating criteria.  38 C.F.R. § 4.71a, DC 5260.  That is also the case for the right knee LOM on extension noted in both the private and VA records.  The most severe limited extension noted was by Dr. A in June 2006, which was 8 to 100 degrees.  Extension limited to 10 degrees is required for a compensable rating.  Further, the December 2006 VA examination report notes the examiner noted the right knee did not manifest additional loss of ROM, etc., due to repetitive use.  See 38 C.F.R. §§ 4.40 and 4.45; and, 2) the medical evidence does not show the right knee subluxation to be more than slight, and the clinical findings did not reveal any instability of the ligaments.  See DC 5257.  The ligaments were intact and stable and any subluxation exhibited was minimal. 

In light of all of the above, for the period prior to February 9, 2007, the Board finds the Veteran's right knee non-LOM symptoms more nearly approximated a 10 percent rating for mild subluxation; and LOM symptoms also more nearly approximated a 10 percent rating.  38 C.F.R. §§ 4.2-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257-5260.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart, 21 Vet. App. 505.   The evidence of record, however, reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted for any part of the rating period.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran claims that the impact of his chronic right knee pain on his ability to perform his administrative job with the FAA is significant.  However, the severity of the Veteran's right knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

A separate 10 percent rating for right knee postoperative residuals with subluxation is allowed for the period prior to February 9, 2007, subject to the regulations governing the award of monetary benefits.

A rating higher than 10 percent for right knee postoperative residuals with DJD and LOM for the period prior to February 9, 2007, is denied.


REMAND

In the Veteran's written submission received February 9, 2007, the Veteran asserted that his right knee frequently buckled and gave away, which caused him to fall while walking.  He also asserted the knee occasionally locked, which required him to sit and work the knee loose-a very painful process.

The Veteran also asserted in his July 2008 statement that his right knee had worsened considerably since the December 2006 VA examination; and, he submitted treatment records from Dr. A dated in July 2008.  Dr. A's July 2008 record noted right knee ROM of 7 to 98 degrees, and he also noted the Veteran experienced a lot of pain which interfered with the Veteran's activities of daily living, and that the Veteran was a candidate for a knee replacement.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition to the medical evidence submitted by the Veteran, he is competent to provide evidence on the severity of the symptoms of his postoperative right knee.  See 3.159(a)(2).  Hence, the Board agrees with the Veteran's representative that a current examination is indicated by the evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange an examination by an appropriate examiner to determine the current severity of the Veteran's postoperative right knee.  The claims folder must be made available for review by the examiner as part of the examination.

The examiner should undertake range of motion studies of the knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knee.  The examiner should comment on the Veteran's ability to work due to his right knee disability, and provide a rationale for any opinion.  

2.  After completion of all of the above, the AMC or RO should re-adjudicate the claim for the rating period on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AMC or RO; he is advised, however, that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


